Response to Arguments
Previous 112(a) rejection on claims 16-31, 33 and 34 (as addressed in Paragraph 8 of the Final Office Action) still stands as explained below:
In their reply (filed on August 28, 2020) to the non-Final Office Action of May 29, 2020, applicant added a new limitation “and wherein only one of the first or second composition comprises greater than or equal to 50 wt.% water” in claim 16 and also added a new limitation “and only the second composition comprises greater than or equal to 50 wt.% water” in claim 31.  Because of such amendment, (i) the Examiner withdrew previous 103 rejection on claims 16 and 21-31 over Swanson’430 (or WO’798) and previous 103 rejection on claims 17-20 over Swanson in view of Parthasarathy’895  in the subsequent Final Office Action of December 2, 2020; however, at the same time, (ii) the Examiner made the 112(a) rejection on claims 16-31, 33 and 34 because the newly added limitations of claims 16 and 31 are not supported in the originally filed disclosure.  In response to the Examiner’s 112(a) rejection, applicant points to present Example 5a (where 30 wt.% water is used in the first step and 99.9 wt.% water is used in the second step) and Example 5b (where 99.9 wt.% water is used in the first step and 30 wt.% water is used in the second step) and argues that since 99.9 wt.% water is greater than 50 wt.% water and 30 wt.% water  is less than 50 wt.% water, there is support for the newly added limitations in claims 16 and 31.  The Examiner disagrees.  Although it is true that 99.9 wt.% water is greater than 50 wt.% water, one specific data point of “99.9 wt.% water” cannot represent the whole range of “greater than or equal to 50 wt.% water” as recited in instant claims 16 and 31.  The disclosure of “99.9 wt.% water” would not give one skilled in the art sufficient direction or guidance for obtaining instant range of “greater than or equal to 50 wt.% water”.
(i) Previous 103 rejection on claims 16, 21, 23-31 and 33 over Swanson et al (US 2016/0115430 A1 or WO 2014/209798 A1) in view of Ali et al (Disinfection, Sterilization and Preservation, Chapter 12: Alcohols, pg.229-253 (2001)), (ii) previous 103 rejection on claims 17-20 over Swanson et al in view of Ali et al, and further in view of Parthasarathy et al (US 2018/0362895 A1) and (iii) previous 103 rejection on claim 32 over Swanson et al in view of Parthasarathy et al (as addressed in Paragraphs 10-12 of the Final Office Action) still stand as explained below:
With respect to (i) instant 103 rejection on claims 16, 21, 23-31 and 33 over Swanson in view of Ali, applicant first argues that since Swanson’s Table 3 indicates that each of the wipes were preloaded with at least 3.5 times the weight of the wipe (i.e., water comprises at least 77.8 wt.% of the wipe and PET wipe substrate), it is not possible for Swanson to teach or suggest wherein one composition has at least 50 wt.% of at least one alcohol, and the other composition has at least 50 wt.% water, as required by independent claims 16 and 31.  Applicant argues that Swanson’s teaching makes clear that the wipes are overly saturated with water and that Swanson is unclear on what the weight percentage of alcohol or water once the composition is applied to the target, nor does Swanson provide a teaching or motivation for providing a larger percentage of alcohol versus water in one composition than the other composition.  Applicant next argues that although Ali teaches that alcohols at concentrations of 70% may be used to disinfect hard surfaces, Ali fails to remedy the deficiencies of Swanson in rendering instant claims 16 and 31 obvious since Ali fails to teach or suggest wherein one composition contains at least 50 wt.% water and the other composition contains less than 50 wt.% water.  Applicant also argues that Ali would seem teach away from including a second composition with more than 50 wt.% water because Ali directly teaches that higher alcohol percentages (i.e., 70 wt.%) are reasonable choice for intermediate-level disinfection.  Thus, applicant argues that one skilled in the art would not be motivated by Ali in combination with Swanson to include a composition with at least 50 wt.% water in order to increase the spore removal capacity, as such a method directly goes against the teachings of Ali.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co. Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  “[T]he test for obviousness is what the combined teachings of the references would have suggested to [a person of ordinary skill in the art].” In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ 2d 1219, 1226 (Fed. Cir. 2012).  Even though each of Swanson and Ali fails to teach or render obvious instant claims 16 and 31, Swanson in view of Ali does render obvious instant claims 16 and 31 as already explained in detail in the Final Office Action (see Paragraph 10), and it is the Examiner’s position that she provided a sufficient motivation to combine Swanson with Ali in rejecting instant claims.  As to applicant’s argument of unexpected superior results of instant Example 5a, Example 5b compared to Comparative Example 5c, such argument is not found to be persuasive because applicant used Tween 20 only in Examples 5a and 5b but not in the comparative example.  Thus, the comparison made is not a fair one, and it is difficult to ascertain whether the superior results of Examples 5a and 5b are coming from using only one composition including at least 60 wt.% alcohol while the other composition including at least 50 wt.% water or coming from using the surfactant (Tween 20).  Besides, the applicant carried out experiments only for 70 wt.% alcohol and 99.9 wt.% of water (no other data points were used).  Also, the Sontara 8005 wipe coated with GPEI as used in Example 5 represents preferred embodiments of dependent claims (drawn to the guanidinyl-containing polymers).  Thus, the comparison made is not commensurate in scope with the broadest claim.  See MPEP 716.02(d). Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  
With respect to (ii) instant 103 rejection on claims 17-20 over Swanson in view of Ali and further in view of Parthasarathy et al (US 2018/0362895 A1) and (iii) instant 103 rejection on claim 32 over Swanson in view of Parthasarathy et al, applicant first state that the Parthasarathy reference has a publication date of June 8, 2018, while the filing date of the current application is January 4, 2017.  Applicant then argues that since the Parthasarathy reference has common inventors with instant application, the Parthasarathy reference is directed to subject matter obtained directly from the inventor of instant application since 35 U.S.C. 102(b)(2)(A) states that a disclosure shall not be prior art if “the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor.”  Applicant argues that since instant application has an effective filing date before the publication date of the Parthasarathy reference and was obtained directly from the inventor or joint inventor of the Parthasarathy reference, the Parthasarathy reference is an exception to prior art in accordance with 35 U.S.C. 102(b)(2)(A).  Applicant argues that since the Parthasarathy reference is not considered prior art under 35 U.S.C. 102(b)(2)(A), claims 17-20 as well as instant claim 32 should be allowable.  However, first of all, it is to be noted that the publication date of Parthasarathy reference is December 20, 2018 (not June 8, 2018 as stated above by applicant).  Also, in order to obtain the benefit of the filing date (January 4, 2017) of the provisional application, the claimed subject matter in the later filed nonprovisional application must have support in the provisional application.  However, applicant’s provisional application does not have support for instant limitation “and wherein only one of the first or second composition comprises greater than or equal to 50 wt.% water” of claim 16 or for instant limitation “and only the second composition comprises greater than or equal to 50 wt.% water” of claim 31.  Secondly, in order to invoke 102(b)(2)(A) exception, an affidavit or declaration of attribution (1.130(a) declaration) needs to be filed (see 37 CFR 1.130(a)).
Therefore, for the reasons stated above, (i) previous 103 rejection on claims 16, 21, 23-31 and 33 over Swanson in view of Ali, (ii) previous 103 rejection on claims 17-20 over Swanson in view of Ali, and further in view of Parthasarathy and (iii) previous 103 rejection on claim 32 over Swanson in view of Parthasarathy still stand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        March 2, 2021